Title: To George Washington from Richard Henry Lee, 7 May 1785
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York May 7th 1785

This will be delivered to you by the honorable Mr Sitgreaves a very worthy delegate to Congress from N. Carolina; who has been long detained by his desire to see the Land Ordinance passed, but he is obliged at last to quit us before it is finally so—The reasons he can give you. I had some time ago written a letter for you in answer to your last faver & kept it to go by this Gentleman, whose detention has been so long as to render a new letter more fit. I have now the honor to enclose you the Ordinance above alluded to, which meets the assent of nine States & every member of these Nine States, except one Man, who keeps the Ordinance from passing by the joint causes, as he alleges, of indisposition & dislike. I incline to think, however, that it will pass in the form you now receive it, with very little alteration, if any. I think there is no doubt of the agreement having been made for change of dominions between the Elector of Bavaria & the Emperor as mentioned in my last, yet, altho we have letters from our Ministers in Europe of the 9th of february, we are yet in the dark upon the question whether there will be war between the Emperor & the Dutch, or whether it will settle finally between the former & the King of Prussia. The public papers, as you will see by the enclosed, make War very certain. I had lately the honor of writing to you by Mr Graham, & his Lady Mrs Macauley Graham the celebrated Historian of England, who go to Virginia, I believe solely to pay their respects to you. I beg leave to refer you to Mr Sitgreaves for our foreign and domestic news, which indeed is not much.
My respects if you please to your Lady, whose health I hope is perfectly restored—I am, with the truest respect, esteem, and regard, dear Sir your most obedient and very humble servant

Richard Henry Lee.

